UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6438


HERBERT NORRIS OVERTON, JR.,

                    Plaintiff - Appellant,

             v.

VETERAN AFFAIRS MEDICAL CENTER, Salem, VA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:20-cv-00697-GEC-PMS)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Norris Overton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herbert Norris Overton, Jr., appeals the district court’s order dismissing his action

filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), without prejudice for failure to comply with the district court’s earlier

order. On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Overton’s informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2